Case 1:19-cr-00201-LMB Document 135 Filed 10/18/19 Page 1 of 4 PagelD# 732

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

ty ont -7 P 259
CLERK UEMSTRICT COMRT

 

Nek weet yet tt
ALE NANEGUAs VikGin

UNITED STATES OF AMERICA,

Case No. 1:19-CR-201

V.
FILED UNDER SEAL

GEORGE AREF NADER,

 

Defendant.

 

CONFIDENTIAL MEMORANDUM IN SUPPORT OF
MOTION FOR LEAVE TO FILE UNDER SEAL

George A. Nader (“Defendant”), by and through the undersigned counsel, pursuant to
Local Criminal Rules 49(A), (D), and (E), as well as the Protective Order at ECF No. 67 entered
on July 19, 2019, respectfully requests an Order sealing his Motion to Dismiss Count Three of the
Indictment, and accompanying exhibits.

Items to be Sealed and Necessity for Sealing

1. Defendant seeks to file a Motion to Dismiss Count Three of the Indictment and
accompanying exhibits. Defendant seeks to file and maintain these documents under seal because
they contain materials covered by the Protective Order entered by the Court on July 19, 2019, see

ECF No. 67, and contain information about unindicted individuals and victim identifying

information.

References to Governing Case Law

2. The Motion to Dismiss Count Three of the Indictment contains victim identifying

information, and discusses confidential discovery materials provided by the Government. In
Case 1:19-cr-00201-LMB Document 135 Filed 10/18/19 Page 2 of 4 PagelD# 733

addition, the Motion includes as exhibits copies of certain discovery materials that contain victim
identifying information and reference unindicted individuals. The Protective Order entered at ECF
No. 67 requires sealing of documents containing victim identifying information, ECF No. 67 § 4,
and more generally prohibits defense counsel from disclosing to third parties documents obtained
from the Government in discovery, except as necessary for investigation of the allegations against
Mr. Nader and preparation of his defense, id. 5. Publicly filing the Motion and exhibits would
result in widespread dissemination of the information contained in these documents, including
information about unindicted individuals that may compromise an ongoing governmental
investigation. Sealing is appropriate where, as here, there is a substantial probability that the
release of the sealed documents would compromise an ongoing governmental investigation. See,
e.g., Matter of Eye Care Physicians of America, 100 F.3d 514, 518 (7th Cir. 1996); In re Search
Warrant for Secretarial Area Outside Office of Gunn, 855 F.2d 569, 574 (8th Cir. 1988); Matter
of Flower Aviation of Kansas, Inc., 789 F. Supp. 366 (D. Kan. 1992); see also Baltimore Sun Co.
v. Goetz, 886 F.2d 60, 64-66 (4th Cir. 1989) (noting government interests in maintaining warrant
materials under seal, even after execution of the warrant).

3. This Court has the inherent power to seal materials submitted to it when the public’s
right of access is outweighed by competing interests. See In re Knight Pub. Co., 743 F.2d 231,
235 (4th Cir. 1984). Given that the Motion to Dismiss and accompanying exhibits contain
information covered by the Protective Order, which requires sealing of certain documents, and
which otherwise generally prohibits widespread dissemination of documents obtained in
discovery, sealing is appropriate. Sealing is likewise appropriate to avoid jeopardizing ongoing
investigations.

II. Period of Time Defendant Seeks to Have the Matter Remain Under Seal

4, Defendant seeks to have these materials sealed until further order of the Court.
Case 1:19-cr-00201-LMB Document 135 Filed 10/18/19 Page 3 of 4 PagelD# 734

For the foregoing reasons, the Court should grant the defendant leave to file under seal

the attached motion and accompanying exhibits.
Case 1:19-cr-00201-LMB Document 135 Filed 10/18/19 Page 4 of 4 PagelD# 735

Dated: October 7, 2019

Respectfully submitted,

ee NW LLP

YM Ve
imothy H. McCarten (477044)
layton D. LaForge (#84075)
Savannah K. Burgoyne (#90596)

Zachary D. Williams (pro hac vice)
555 Eleventh St., NW

Suite 1000

Washington, D.C. 20004

Tel: (202) 637-2200

Fax: (202) 637-2201

Timothy.McCarten@lw.com

Clayton.LaForge@!w.com
Savannah. Burgoyne@|w.com

Zachary. Williams@!w.com

Christopher J. Clark (pro hac vice)
Latham & Watkins, LLP

885 Third Avenue

New York, NY 10022

Tel: (212) 906-2927

Fax: (212) 751-4864
chris.clark@lw.com

Jonathan S. Jeffress (#42884)
Emily Anne Voshell (#92997)
Courtney Roberts Forrest (#76738)
KaiserDillon PLLC

1099 14th Street, NW

8th Fl. West

Washington, DC 20005

Tel: (202) 640-4430

Fax: (202) 280-1034
jjeffress@kaiserdillon.com
evoshell@kaiserdillon.com
cforrest@kaiserdillon.com

Attorneys for Defendant
George Aref Nader
